144 S.E.2d 901 (1965)
265 N.C. 711
STATE
v.
Henry H. GARRIS.
No. 339.
Supreme Court of North Carolina.
November 24, 1965.
*902 Atty. Gen. T. A. Bruton and Asst. Atty. Gen. James F. Bullock for the State.
John C. Stroupe, Sr., Hickory, for defendant.
PER CURIAM.
Defendant contends (1) that the sentence imposed is excessive, (2) that the sentence is discriminatory in that other defendants tried on similar charges at the same session were given shorter sentences, and (3) that defendant will suffer double punishment because the prison department "will take (away) all the good time and change his release date," thereby extending the former sentence and adding thereto the sentence herein imposed.
The foregoing objections are not sustained. The sentence of one year was not excessive; the court could have imposed a two-year sentence. G.S. § 148-45. There is no requirement of law that defendants charged with similar offenses be given the same punishment. The punishment imposed in a particular case, if within statutory limits, is within the sound discretion of the presiding judge. The prison rules and regulations respecting rewards and privileges for good conduct ("good time") are strictly administrative and not judicial. G. S. § 148-13. The legislature has authorized the State Prison Commission to promulgate, publish, enforce and apply such rules. G.S. § 148-11. Whether a prisoner shall benefit thereby depends on his own conduct. The giving or withholding of the rewards and privileges under these rules is not a matter with which the courts are authorized to deal.
Affirmed.